DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 06/01/2022.                      .
2.	Claims 1 – 9, 14 – 22 and 27 - 28  are currently pending of which claims 1 – 2, 7 – 8, 14 – 16, 20 – 22 and 27 – 28 and have been examined.
Objection to the drawings.
1.	The Examiner acknowledges the amendments made to the drawings. As a result the objection pertaining to the drawings set forth in the last non-final is/are withdrawn,
Objection to the Claim
1.	The Examiner acknowledges the amendment made to claims 1 – 2, 7 – 8, 14 – 16, 20 – 22 and 27 – 28  to overcome the claim objection presented in the last non-final as a result the objections pertaining to the above claims are now  withdrawn. 


Allowable Subject Matter
1.	The indicated allowability of claims 1 – 9, 14 – 22 and 27 – 28 are withdrawn in view of the newly discovered reference(s).  Rejections based on the newly cited reference(s) follow.
Objection to the claim(s)
1.	Claim 5 uses the term “…that overlaps with a first second TO in the first period…”, it is not clear as to the interpretation and usage  of the phrase “first second”. Clarification on the record is needed. Please see claim 18 for similar problem. 

Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
NOTE: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1 – 4, 7 – 9, 14 – 17, 20 – 22 and 27 – 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sony ( Discussion on the RV sequence within repetitions for UL transmission without UL grant,  Reno, USA, November 27th – December 1st, 2017,  R1- 1720462) in view of Sony ( R1-1902178 , Considerations on PUSCH enhancements for URLLC,  Athens, Greece, 25th February – 1st March, 2019, herein refer to Sony2).
 	Regarding claim 1,  Sony discloses:  An information transmission method performed by a network device (Agreement on the first page: “ RAN1 considers that UE transmitting UL transmission without UL grant can be identified based on time/frequency resources and RS parameter(s)) comprising: 

sending configuration information of a first configuration of a physical uplink shared channel or a physical downlink shared channel; [figure 2, “resource configuration 1” and paragraph above figure 2, the gNB configure multiple resources for UL (uplink transmission) also known as the uplink shared channel]
  	 determining Redundancy Versions (RV) corresponding to Transmission Occasions (TO) in a second configuration of the physical uplink shared channel or the physical downlink shared channel according to the configuration information of the first configuration, wherein, RVs corresponding to TOs overlapped in time domain in the first configuration and in the second configuration are the same; [see figure 2 and the two paragraphs above figure 2, the TO (transmission occasion) is interpreted as the periodicity (see figure 1), the first configuration is set up in figure 1 which is present in the first frequency. In figures 1 and  2, RV=0, RV=1, RV=2 and RV=3 are places in a first periodicity with regards to a first configuration, the second configuration (see figure 2) of the RV is determined based on the first configuration since it is stated in order to provide low latency in which data may arrive after the start of the periodicity, RV in the UL channel can be configured in another frequency by using an offset (see configuration 2 of figure 2 which uses in the same periodicity (TO) RV=3, RV=1, RV=0 and RV =2). In other words using an offset the RVs are automatically selected but in a different order . That is in the first frequency in a given TO,  uses RV=0, RV=1, RV=2 and RV=3  and in “resource configuration 2”  of figure 2,  RV=3, RV=1, RV=0 and RV=2 is used which overlaps with the RVs of the first configuration. In conclusion the RVs in the second configuration is determined based on the  first configuration] 
 transmitting the physical uplink shared channel or the physical downlink shared channel according to the RVs. [ see figure 2, these configurations are for UL transmission using a set of redundancy versions].

Note to applicant: The following references also covers the limitations of claim 1 set forth above:
           A.   ZTE, Sanechips (  R1-1717442,  Remaining details of UL transmission without grant) , see figure 1.
           B.     NEC (  R1-1718230,  Remaining issues on UL transmission without grant), see figure 1.
           C.     ZTE, Sanechips (  R1-1719516,  Remaining details of UL transmission without grant) , see figure 1.
          D.      NTT DOCOMO,INC. (R1-1903341,  Summary of 7.2.6.3 Enhanced configured grant PUSCH transmissions ,  Athens, Greece, 25th February – 1st March 2019), see page 11/73, figure 1 and observation 2.1-1 along with page 64/73, figure 1,  configuration #1 in combination with configuration #2.


 	Sony discloses every aspect of claim 1 except the UL channel are uplink shared channel associated with RVs, however in the same field of endeavor Sony2 clearly discloses the above missing feature see the 4th page , proposal 2, that is 4 RV is used for PUSCH, that is each transmission in the UL shared channel is associated with different RV. In other words incorporating the idea of using PUSCH into the primary reference that carries the RVs would have been obvious to a person having ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sony’s system in view of Sony2. The motivation for making the above modification would have been to reduce such parameter as latency, and increase reliability as seen in the “Agreement”  on the second page of Sony2.

 	Claims 7, 14, 20 and 27 – 28   recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. 
	
Claim 2, Sony further discloses: The information transmission method according to claim 1, wherein, determining the RVs corresponding to the TOs in the second configuration of the physical uplink shared channel or the physical downlink shared channel according to the configuration information of the first configuration comprises: 
determining an RV corresponding to a first TO in the first configuration according to the configuration information of the first configuration; determining, according to the RV corresponding to the first TO, an RV corresponding to a second TO overlapping with the first TO in time domain in the second configuration.  [see figure 2 and the two paragraphs above figure 2, the TO is given as the periodicity (see figure 1), the first configuration is set up in figure 1 which is present in the first frequency in figure 2, that is RV=0, RV=1, RV=2 and RV=3 are places in a first periodicity with regards to a first configuration, the second configuration of the RV is determined based on the first configuration since it is stated in order to provide low latency in which data may arrive after the start of the periodicity, RV in the UL channel can be configured in another frequency by using an offset. That is in the first frequency in a given TO,  uses RV=0, RV=1, RV=2 and RV=3  and in “resource configuration 2”  of figure 2,  RV=3, RV=1, RV=0 and RV=2 is used which overlaps with the RVs of the first configuration. In other words the RVs in the second configuration is determined based on the configuration of the first configuration].

 	Claims 8, 15 and 21   recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2. 

Claim 3, Sony further discloses: The information transmission method according to claim 1, further comprising: sending indication information, the indication information being used to indicate determining RVs corresponding to TOs in a second configuration according to the configuration information of the first configuration. [That is in the first frequency in a given TO,  uses RV=0, RV=1, RV=2 and RV=3  and in “resource configuration 2”  of figure 2,  RV=3, RV=1, RV=0 and RV=2 is used which overlaps with the RVs of the first configuration. In other words the RVs in the second configuration is determined based on the configuration of the first configuration]
 	Claims 9, 16 and 22  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3. 

       Claim 4, Sony further discloses: The information transmission method according to claim 2, wherein DeModulation Reference Signals (DMRS) corresponding to the first TO and the second TO overlapped in time domain are the same. [see paragraph below figure 2, since the RVs are associated with DMRS, and the RVs are overlapping as seen in figure 2, it is implied that the DMRS that are which is linked to the RV are overlapping as well].

 	Claim 17    recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4. 

Allowable Subject Matter
1.	Claims 5 – 6 and 18 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463